DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3-10 are currently pending. Claims 1, 3-5, 8, and 9 have been amended to overcome the objections set forth in the Non-Final Office Action mailed on 07 March 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3- 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites processing the obtained data on encephalographic activities to produce at least one functional connectivity matrix, statistically analyzing said at least one function connectivity matrix to produce a probabilistic matrix, characterizing said at least one brain network on the basis of said at least one functional connectivity matrix, and generating a cerebral marker as a function of said at least one brain network matrix.
The limitations of processing the obtained data on encephalographic activities to produce at least one functional connectivity matrix; statistically analyzing said at least one function connectivity matrix to produce a probabilistic matrix; characterizing said at least one brain network on the basis of said at least one functional connectivity matrix; and generating a cerebral marker as a function of said at least one brain network matrix, as drafted, are processes that, under their broadest reasonable interpretation, covers mathematical concepts, such as mathematical relationships, formulas, equations and calculate but for the recitation of generic computer components, i.e. an electronic device. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of using an electronic device to perform the mathematical steps. The electronic device in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the element of receiving EEG data is insignificant, extra-solution activity, particularly pre-solution activity in the form of data gathering, which does not constitute integration into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an electronic device to perform the mathematical steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Receiving EEG data again is insignificant, extra-solution activity and therefore does not constitute significantly more than the abstract idea itself. As such, the claim is not patent eligible.
Response to Arguments
Applicant argues that the claims do not merely recite “instructions to apply the exception using a generic computer component” and rather, are directed to a practical application of the cited mathematical concepts in a manner that imposes meaningful limits on the cited abstract idea that result in the solving of a technical problem resulting in an improvement to the technical field of assessing a patient’s cognitive ability or deficiency. Examiner respectfully disagrees, as the output steps of the independent claims still read on the generation of data. Although the data may be improved data, the output is still merely the generation of data. The independent claims state steps of receiving data, processing, analyzing, and characterizing the received data, and generating a function from the analysis. Applicant mentions that the claims provide an improved technique for assessing cognitive ability or deficiency of a patient and does not attempt to monopolize the cited mathematical concepts. However, there is no recitation in the claims as to how these cited steps are an improved technique. Furthermore, it is unclear how outputting a function (EWCI) would improve assessing cognitive ability or deficiency of a patient. It is also unclear as to what happens after the EWCI has been outputted. As such, the 35 U.S.C. 101 rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791